Mahoney, P. J., and Weiss, J.,
dissent and vote to suspend respondent in a memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting). In our view, respondent’s neglect of client matters, his repeated failure to cooperate with petitioner and his failure to appear for the oral admonition which would have obviated the commencement of this proceeding amount to serous misconduct for which respondent should be suspended. We note that respondent has previously been disciplined by petitioner for similar misconduct and we are not convinced that his present alleged infirmities constitute sufficient excuse for his unprofessional conduct in these matters.
Respondent should be suspended for six months.